                Case 2:19-cr-00029-JAM Document 50 Filed 06/10/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00029-JAM
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14                                                        DATE: June 16, 2020
     MITCHELL VANBEEK,                                    TIME: 9:15 a.m.
15   CHRISTINA VANBEEK,                                   COURT: Hon. John A. Mendez
     CHRISTOPHER PAN,
16
                                   Defendants.
17

18
            This case is set for status on June 16, 2020. On May 13, 2020, this Court issued General Order
19
     618, which suspends all jury trials in the Eastern District of California “until further notice.” Further,
20
     pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174,
21
     and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial
22
     emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
23
     2021. 1 This and previous General Orders, as well as the declarations of judicial emergency, were
24
     entered to address public health concerns related to COVID-19.
25
            Although the General Orders and declarations of emergency address the district-wide health
26

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00029-JAM Document 50 Filed 06/10/20 Page 2 of 5


 1 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 2 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 3 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 4 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 5 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 6 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

 7 findings on the record “either orally or in writing”).

 8          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

10 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

11 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

13 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

14 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

15 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

16          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

17 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

18 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

19 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

20 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

21 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

22 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

23 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

24 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

25 by the statutory rules.

26          In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00029-JAM Document 50 Filed 06/10/20 Page 3 of 5


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 3 continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 6 through their counsel of record, hereby stipulate as follows:

 7          1.      By previous order, this matter was set for status on June 16, 2020. ECF 45.

 8          2.      By this stipulation, defendants now move to continue the status conference until October

 9 20, 2020 at 9:15 a.m., and to exclude time between June 16, 2020, and October 20, 2020, under 18

10 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

11          3.      The parties agree and stipulate, and request that the Court find the following:

12                  a)     The government has produced voluminous discovery in this matter, including

13          over 100,000 pages of materials, as well as several video files. This discovery includes reports,

14          photographs, bank records, emails, Excel spreadsheets, and other materials that take significant

15          time to review and analyze. Much of this discovery is governed by a protective order, which

16          also affects the speed at which it can be review and analyzed. Additionally, the government and

17          defense counsel continue to meet and confer regarding the content of this discovery, the charges,

18          potential resolution, and other matters pertinent to trial preparation.

19                  b)     Counsel for defendants each desire additional time to review and analyze this

20          voluminous discovery, research legal and factual aspects of the charges, and confer with their

21          clients. Additionally, communications with the government have raised additional items to

22          research and analyze, and about which to confer with their respective clients.

23                  c)     Counsel for defendants believes that failure to grant the above-requested

24          continuance would deny him/her the reasonable time necessary for effective preparation, taking

25          into account the exercise of due diligence.

26                  d)     The government does not object to the continuance.

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                  Case 2:19-cr-00029-JAM Document 50 Filed 06/10/20 Page 4 of 5


 1                   e)     In addition to the public health concerns cited by the General Orders and

 2           declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 3           ends-of-justice delay is particularly apt in this case because defendant counsel’s ability to review

 4           discovery and confer with their clients has been affected by recent public health safety measures

 5           requiring social distancing. Additionally, defense counsel’s ability to conduct the necessary

 6           investigation and research needed for defense preparation has been affected by the public health

 7           safety measures and entity closures instituted in response to the COVID-19 pandemic.

 8                   f)     Based on the above-stated findings, the ends of justice served by continuing the

 9           case as requested outweigh the interest of the public and the defendant in a trial within the

10           original date prescribed by the Speedy Trial Act.

11                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12           et seq., within which trial must commence, the time period of June 16, 2020 to October 20, 2020,

13           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14           because it results from a continuance granted by the Court at defendant’s request on the basis of

15           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16           of the public and the defendant in a speedy trial.

17           4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20

21

22

23

24

25

26 //

27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              4
        PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00029-JAM Document 50 Filed 06/10/20 Page 5 of 5


 1        IT IS SO STIPULATED.

 2

 3
     Dated: June 9, 2020                            MCGREGOR W. SCOTT
 4                                                  United States Attorney
 5
                                                    /s/ Amy Schuller Hitchcock
 6                                                  Amy Schuller Hitchcock
                                                    Assistant United States Attorney
 7

 8   Dated: June 9, 2020
                                              By: /s/ Mia Crager
 9                                                Mia Crager
                                                  Counsel for Defendant
10                                                CHRISTINA VANBEEK
11   Dated: June 9, 2020
                                              By: /s/ Kyle Knapp
12                                                Kyle Knapp
                                                  Counsel for Defendant
13                                                MITCHELL VANBEEK
14   Dated: June 9, 2020
                                              By: /s/ Alex R. Kessel
15                                                Alex R. Kessel
                                                  Counsel for Defendant
16                                                CHRISTOPHER PAN
17

18

19

20
                                        FINDINGS AND ORDER
21
          IT IS SO FOUND AND ORDERED this 9th day of June, 2020.
22

23                                                  /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
24                                             UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
